DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed 6/16/21. By virtue of this amendment, claims 12, 16 are cancelled and claims 21-22 are newly added, thus, claims 1-11, 13-15, 17-22 are currently presented in the instant application.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  
Regarding claim 13, line 1, should be deleted “12” and should be inserted ---1---.
Regarding claim 17, line 1, should be deleted “16” and should be inserted ---14---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-15, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,159,131. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of claim 1 of instant application are similar all limitations of claims 1 and 6 of Patent application above. The limitations of claim 1 of the instant application are similar or same to compare with the limitation of claim 1 of the Patent application above.
All limitations of claim 14 of instant application are similar all limitations of claims 11-15 of Patent application above. The limitations of claim 14 of the instant application are similar or same to compare with the limitation of claims 11-15 of the Patent application above.



Claims 2-11, 13, 15, 17-19, 21-22 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,159,131, since they are dependent to claims 1, 14 and 20 of instant application.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (claim 1) including all of the limitations of the base claim and any intervening claims and overcome rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,159,131.
Claims 18 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (claim 14) including all of the limitations of the base claim and any intervening claims and overcome rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,159,131.
Claims 1 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (claim 20) including all of the limitations of the base claim and any intervening claims and overcome rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,159,131.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Minh D A/
Primary Examiner
Art Unit 2844